Citation Nr: 1226705	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to December 1957 and from January 1960 to November 1962, with additional Reserve service including several periods of active duty for training and inactive duty training at various times from 1970 to 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

As the Veteran's claim was the subject of a previous decision, the Board has a legal duty to address the "new and material evidence" requirement under 38 C.F.R. § 3.156(a) regardless of the actions of the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a low back disorder was previously denied by the RO in a rating decision in February 1980.  It was held the in-service injury was acute and that the subsequent back injury was at work.  He was notified of the decision.  There was no appeal and the decision is final.

2.  The evidence received since the February 1980 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The RO's rating decision in February 1980 denying entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given that new and material evidence has been received to reopen the claim for service connection for a low back disorder, a detailed explanation of how VA complied with the Act is unnecessary.

Laws and Regulations

The law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

Service connection for post operative laminectomy L5-S1, residuals injury September 1978 was denied on the merits in a rating decision issued in February 1980.  The RO found that in the absence of treatment for a back condition from April 1977 to April 1978 and given that the Veteran sustained subsequent injury to his back in September 1978, the Veteran's back condition in September 1978, resulting in surgery, had no relationship to his apparently acute condition for which he received treatment while on active duty for training.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the February 1980 denial included the Veteran's service treatment records, private treatment records and a report of VA examination dated August 1979.

Since the February 1980 rating decision, the additional evidence received includes June 2008 through August 2009 private records documenting treatment for a low back disorder, an October 2009 report of VA examination opining that the Veteran's lumbar degenerative disc disease with bilateral lower extremity radiculopathy was not caused by or a result of an acute low back injury sustained during physical training in 1977, a January 2011 physician statement concluding that the Veteran's current low back disorder was directly related to the injury sustained in March 1977, a February 2011 VA examination addendum opining that it was less likely as not that the current low back disorder was the same as or a result of the back injury shown during active duty, a June 2012 physician statement documenting the treatment the Veteran had received for his low back disorder since July 1977, the transcript of the Veteran's May 2012 hearing before the undersigned and various lay statements submitted by the Veteran.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  Justus.

This new evidence of record is also material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, new and material evidence has been submitted to reopen the claim of service connection for a low back disorder.  


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disorder.


REMAND

Having reopened the claim, the Board finds that additional development is necessary.

The Board notes that the Veteran's service treatment records from his period of Reserve service document treatment for complaints of low back pain sustained in March 1977 during training exercises.  Relevant diagnoses included sciatica possible secondary to herniated nucleus pulposus, acute low back pain, resolving herniated nucleus pulposus and resolved herniated nucleus pulposus L5-S1.

These service treatment records associated with his period of Reserve service also reflect that the Veteran sustained subsequent injury while moving a washer in April 1978.  He noted an acute onset of left hip and leg pain and was unable to straighten up because of the pain.  It was felt that he might have a herniated lumbar disc with left radiculopathy.  He was treated conservatively, given muscle relaxants and analgesics and underwent physical therapy; he showed improvement with this treatment.

The Veteran again sustained injury to his lower back and left hip in September 1978 when he slipped on a ladder at work.  On examination, the diagnosis was probable herniated lumbar disc with left radiculopathy.  Initially, he was treated conservatively and with no improvement in his symptomatology, underwent L5-S1 laminectomy and left S1 nerve root decompression for his diagnosed herniated L5 disc with left S1 nerve root compression.

On VA examination in August 1979, relevant diagnosis was status post laminectomy, herniated nucleus pulposus L5-S1 and possible narrowing L5-S1.  Private treatment records from June 2008 through August 2009 document the treatment the Veteran received for a low back disorder.  

On VA examination in October 2009, the diagnosis was lumbar degenerative disc disease with bilateral lower extremity polyradiculopathy and severe mechanical low back pain.  The examiner opined that the back disorder was not caused by or a result of the acute low back injury sustained during physical training in 1977.  The examiner explained that the Veteran's S1 radiculopathy originated from the Veteran's workman's compensation injury and the L5 radiculopathy was a developmental aging process (expected aging outcome).  The examiner further explained that the Veteran's pain from his broad based L4-5 disc had developed over the years and was unrelated to his soft tissue injury in the service (which had resolved).  The examiner concluded that the Veteran's in-service injury was not the cause of his current lumbar disc disease and radiculopathy.  The examiner noted that his opinion was based on current orthopedic literature of establishing causation as well as expected aging outcome.

In a January 2011 statement, the Veteran's treating physician opined that the Veteran's current back disorder was directly related to the injury he sustained in March of 1977.  In a February 2011 VA examination addendum, the examiner opined that it was less likely as not that the Veteran's current back disorder was caused by or a result of his back injury in service manifested by to herniated nucleus pulposus.  The examiner documented review of the Reserve service treatment records and explained that they confirmed that the Veteran's in-service back injury resolved and that he subsequently re-injured his back which led to his current back disorder.  In a June 2012 statement, the Veteran's treating physician indicated that the Veteran initially injured his back in March 1977, underwent subsequent surgical intervention in October 1978 and since that time had received treatment for pain management.

Given this conflicting evidence, the Board finds that a more contemporaneous VA examination is necessary to clarify etiology of the claimed low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, that treated the Veteran for his low back disorder.  The Veteran should be requested to provide information regarding any work related or other accidents that may have involved injury to his back.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA spine examination to determine the nature, extent and likely etiology of the low back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  Based on a review of the claims file and the clinical findings of the examination, the physician should specifically diagnosis the Veteran's current low back disability and opine as to whether any such current low back disability at least as likely as not (e.g., a 50 percent or greater likelihood) had its onset in service or is otherwise etiologically related to his period of service.  The physician should address and include specific discussion of the conflicting medical evidence of record, namely the treatment records associated with the Veteran's Reserve service that document treatment for a low back disorder after physical training in March 1977 and after work related injuries in April and September 1978, the January 2011 private physician statement (finding the Veteran's current back disorder was directly related to the injury sustained in March 1977), October 2009 VA examination and February 2011 addendum (finding that it was less likely than not that the Veteran's current low back disorder was related to his in-service injury) and June 2012 private physician statement (indicating that the Veteran's back disorder onset in March 1977).  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of all indicated development, the Veteran's claim of service connection for a low back disorder should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, as indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


